                             POMERANTZLLP      Cara David
                                               Of Counsel



                                          December 19,2019

VIAECF

Hon. 1. Paul Oetken, U.S.DJ.
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Cburtroom 706
New York, NY 10007

       RE: Maleeff et al.. v. B Communications Ltd.. et aI., No. 17-cv-04937 (JPO) (S.D.N.Y.)

Dear Judge Oetken:

        We represent lead plaintiffs Rex and Roberta Ling Living Trust u/a December 6, 1990, as
Amended, John Taylor Jones, and David Thomas Jones (collectively, "Lead Plaintiffs") in the
above-referenced action ("Action"). We write in response to the Court's December 5 request
that the parties meet-and-confer regarding discovery bearing on the four-factor control test
outlined in Sicav v. Wang, No. 12 Civ. 6682 (PAE), 2014 WL 2624753 (S.D.N.Y. June 12,2014)
(Englemeyer, J.). (The transcript of the December 5 telephonic conference with the Court (the
"December 5 Conference") is ECF No. 112.) The Sicav court examined:

            1. The degree of ownership and control exercised by the parent over the subsidiary;
            2. A showing that the two entities operate as one;
            3. Demonstrated access to documents in the ordinary course of business; and
            4. An agency relationship.

ld. at *4. The Court asked that the parties submit letters regarding discovery and briefing on
these issues. Unfortunately, BComm is unwilling to produce sufficient documents prior to
briefing.

       1.      Counsel's Follow-Up Discussions Regarding This Dispute
        Counsel for Defendant B Communications Ltd. ("BComm") and I met-and-conferred
directly following the December 5 Conference about what documents we would require. With
regard to "access to documents," I made clear to BComm's lead counsel Jeffrey Boxer that these
documents would need to include any requests from BComm officers and directors to its
subsidiary, Bezeq The Israeli Telecommunications Corporation ("Bezeq"), I for documents. We


I The definition of Bezeq for these purposes includes D.B.S. Satellite Services (1998) Ltd.
("Yes").
                                         cdavid@pomlaw.com
             600 Third Avenue, New York, New York 10016 tel: 212.661.1100 www.pomerantzlaw.com
                        NEW YORK         CHICAGO        LOS ANGELES         PARIS


                                                  ~325
Hon. J. Paul Oetken
December 19,2019
Page 2                     POMERANTZLLP
both understood-and agreed-that Bezeq sent BComm documents for SEC filings. But the
process surrounding this, and whether BComm and Bezeq exchanged documents or information
at other times during the year, were unknowns. At that time, according to Mr. Boxer, he did not
know if documents evidencing requests from BComm to Bezeq existed. Nor did he know what
documents existed that would shed light on the other factors. Mr. Boxer said he would consult
with his client and get back to me the following week.

        At this time, I asked Mr. Boxer if he would produce, in this round of discovery,
documents regarding the relationship between BComm and its parent entities, Eurocom and
Internet Gold. As noted in the letter Lead Plaintiffs sent to the Court on November 25, 2019
(ECF No. 109), Lead Plaintiffs were not at that time seeking a Court ruling on BComm' s
relationship with those entities because we did not yet have enough information regarding the
interrelationship between the entities to apply the relevant case law. (Id. at 2 n.4.) However,
given that this Court was now going to engage in an analysis of the four-factor test regarding the
relationship between BComm and Bezeq, I explained to Mr. Boxer that, for the sake of
efficiency, we should brief the relationship between BComm and its parents at the same time we
brief the relationship between BComm and its subsidiaries. Mr. Boxer said he would take it
under advisement.

        As of last Friday, December 13, I had yet to hear from BComm. I called Mr. Boxer's
associate, Jacob Nemon, to discuss what their firm had ascertained from their client. Mr. Nemon
would not provide me any information beyond saying that a letter from his firm would be
forthcoming Monday or Tuesday of this week. I raised concerns regarding the timing. Mr.
Nemon then said that we "had all the documents" we needed because the majority of information
was public. As I had with Mr. Boxer the prior week, I expressed our disagreement with this
proposition. In particular, Mr. Nemon and I had a debate regarding the third factor, the same
factor Mr. Boxer and I discussed at length the week prior. I stressed the importance of knowing
whether BComm requested documents and other specifics regarding the flow of information.

         On Tuesday, December 17, I again reached out to Mr. Nemon regarding the status of his
firm's response, given the upcoming submission deadline set by the Court. We later received a
letter (the Letter, Exhibit A) and a single PDF, which included multiple public documents, from
counsel for BComm.

       2.      BComm's Insufficient Response
       The Letter purports to describe the public documents in the single PDF and how they
impact the Sicav test. 2 It also states:

        In addition, BComm intends to provide Plaintiffs with copies of
        communications BComm received from Bezeq in which Bezeq provided

2 Lead Plaintiffs disagree with assertions in the Letter and these documents. However, as this
letter is simply about the required production prior to briefing, we have chosen not to
substantively debate the contents of the Letter.
Hon. J. Paul Oetken
December 19, 2019
Page 3                     POMERANTZLLP
         BComm with Bezeq' s quarterly financial data and reports to be incorporated
         into BComm' s consolidated financial statements. We believe that the
         document production resolves any discovery issues relating to Rule 34 control
         that were addressed at the Court conference.
ECF No. 112 at 2. In other words, the only documents BComm is willing to provide pre-briefing
are one-sided communications of whose existence there is no debate. (BComm did not even
provide a timeframe for this production, but upon inquiry stated they "hope to produce them by
year's end.") I later asked, via email, if BComm was willing to make a representation "that no
BComm officer ever communicated with Bezeq to request documents." No such representation
was forthcoming.
        The Letter did not mention any production regarding BComm' s relationship with its
parent companies. After inquiry, our request that BComm also produce those documents before
the end of the year was denied.
         We requested a 30(b)(6) deposition "about [BComm's] processes and practices with
respect to the creation and custody of, and access to, documents including but not limited to the
extent to which [BComm], or its agents, have had access to documents of its subsidiaries."
Sicav, 2014 WL 2624753 at *3. This is the exact deposition that Judge Engelmayer ordered in
Sicav, the case on which BComm relies. Id. The resulting deposition proved central to the
court's analysis in that case. Id. Indeed, courts in this circuit routinely analyze deposition
testimony while analyzing the four-factor test. See, e.g., id.; Hickey Freeman Tailored Clothing,
Inc. v. Chargeurs, S.A., No. 17 Civ. 5754 (KPF), 2018 WL 5729297 (S.D.N.Y. Nov. 01,2018);
Huangv. iTV Media, Inc., No. 13-CV-3439 (JFB) (SIL), 2017 WL 706194 (E.D.N.Y. Feb. 22,
2017). Nevertheless, BComm's counsel declined our request, distinguishing this case from Sicav
because "discovery is not complete."
       In summary, BComm is willing to provide no new information prior to briefing. The
only non-public documents they are willing to provide are transmissions of quarterly filings from
Bezeq to BComm, the existence of which both parties acknowledged on December 5.

       3.     BComm's Lack of Production Thus Far

        BComm served Objections and Responses to the Requests on August 1, 2019, over four-
and-a-half months ago. To date, other than documents to back up the expert report, Lead
Plaintiffs have received one single PDF of public documents.

       Prior to the December 5 Conference, we requested on multiple occasions an update on
when we would receive documents from BComm, both in email and during phone conversations.
No timeline has been given.

       On the December 5 Conference with this Court, BComm' s counsel said a reason they had
produced absolutely no substantive documents was that Lead Plaintiffs first sent an e-discovery
Hon. J. Paul Oetken
December 19, 2019
Page 4                     POMERANTZLLP
protocol on November 14. (ECF No. 112 at 8:8-10.) Lead Plaintiffs produced all their
documents prior to entry of an e-discovery protocol. BComm never informed Lead Plaintiffs
that they were waiting for entry of an e-discovery protocol before producing documents. It has
been over a month and BComm has not even provided comments on that protocol, despite my
inquiring as to when Lead Plaintiffs could expect to receive those comments.

        Additionally, on the December 5 Conference, BComm blamed the lack of document
production on the fact that Lead Plaintiffs had not yet provided search terms. (Id. at 8:10.)
However, as I raised on the call with the Court, BComm never requested we provide search
terms. (Id. at 12:3-8.) If BComm was truly waiting for search terms from Lead Plaintiffs, it is
inconceivable that counsel would not have responded to any of my prior inquiries about the
status of document production by letting me know that my firm was the cause of the delay.
Additionally, certain documents BComm has agreed to produce, such as an organizational chart,
typically do not require use of search terms. Yet no organizational chart has been produced.
Nevertheless, during our meet-and-confer after the December 5 Conference, I agreed to draft
search terms. They were provided to BComm, in Hebrew, on December 17.

       However, this Court should not let BComm delay any further. BComm has repeatedly
represented during meet-and-confers that they will not be producing many documents. On the
December 5 Conference, Mr. Boxer made the representation:

         We can produce some documents. Certainly BComm was making public
         filings, and we can produce documents relating to the public filings and the
         public filings themselves .... [T]here are not going to be significant documents
         of the type that the defendants have sought in their document requests that
         BComm itself has.
ECF No. 112 at 8:14-19. If there are so few documents, surely BComm can produce them with
great speed. 3

       All fact discovery is scheduled to be completed in this Action by February 26, 2020.
(ECF No. 92.) According to BComm's own representation, the only documents it even hopes to
produce by 2020 are one-sided transmissions of corporate filings.

       As previously detailed, BComm is refusing to provide a 30(b)(6) deponent on the topic of
control until it completes production. However, it offers no indication of when that will be.


3 While the parties have yet to negotiate the proposed search terms, Lead Plaintiffs are available
at BComm' s convenience to do so and, additionally, would happily accept documents on a
rolling basis, starting with documents resulting from easily agreed-upon search terms. Lead
Plaintiffs would also stipulate to the use of TAR or any similar electronic processing which
would allow BComm to more quickly produce documents. And, again, according to BComm's
own representations, the entire universe of documents is limited.
Hon. J. Paul Oetken
December 19,2019
Page 5
                           POMERANTZLLP
Additionally, if BComm's representations are to be taken on face value, BComm is planning on
producing almost no documents. This deposition cannot wait. Lead Plaintiffs are in no better
position to brief these issues than they were during the December 5 Conference, as BComm has
agreed to produce no new information.

        We ask the Court to require BComm to produce any documents from BComm officers
and directors to Bezeq within 15 days. We further ask the Court to order a 30(b)(6) deposition
on the control issues (along the lines of the one Judge Englemayer ordered) within 20 days. We
further ask the Court to set a date certain within 30 days by which BComm will substantially
complete its document production.

       If the Court would like to have another telephonic conference, we are available at the
Court's convenience, even over the holiday weeks.

                                                       Respectfully submitted,


                                                       sf Cara David
                                                          Cara David




cc: All counsel of record (by ECF)




    Granted. Defendant B Communications Ltd. (“BComm”) is directed to produce any requests
 for documents from BComm to Bezeq The Israel Telecommunication Corporation Ltd. on or
 before January 22, 2020. Plaintiffs are directed to notice a Rule 30(b)(6) deposition on the
 control issues on or before January 27, 2020. See Sicav v. Wang, 2014 WL 2624753, at *3
 (S.D.N.Y. June 12, 2014). BComm will complete all document production, absent unforeseen
 circumstances, on or before February 6, 2020. The parties will file a joint letter on or before
 February 10, 2020, updating the Court on the status of the dispute and, if necessary, proposing
 a briefing schedule for a motion to compel. Finally, in light of this discovery dispute, the
 discovery deadlines are stayed. A new deadline will be set after resolution of this dispute.
    The Clerk of Court is directed to close the motion at Docket Number 116.
    So ordered.
    January 7, 2020
